                   UNITED STATES DISTRICT COURT
                     DISTRICT OF RHODE ISLAND
______________________________
                               )
SAMANTHA BINIENDA, on behalf )
of herself and all others      )
similarly situated,            )
                               )
     Plaintiffs,               )
                               )
          v.                   )   C.A. No. 15-253 WES
                               )
ATWELLS REALTY CORP., THE      )
ONE, INC. d/b/a CLUB DESIRE    )
and LUST VIP,                  )
                               )
     Defendants.               )
______________________________)

                              ORDER

     On April 5, 2018, the Defendants filed a Notice of Appeal

(ECF No. 111) with respect to the Courts Memorandum and Order

denying Defendants’ Motion to Compel Arbitration (ECF No. 107).

In light of the appeal, which conferred jurisdiction on the First

Circuit Court of Appeals and stripped it from this Court, see

Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982), on

October 24, 2018, the parties filed a Motion for an Indicative

Ruling (ECF No. 120) on the parties’ pending Joint Motion to

Approve FLSA Settlement Agreement (ECF No. 115). Pursuant to Rule

62.1 of the Federal Rules of Civil Procedure, the Motion for an

Indicative Ruling is presently before the Court.

     Rule 62.1(a) provides:

          If a timely motion is made for relief that the
          court lacks authority to grant because of an
            appeal that has been docketed and is pending,
            the court may:
            (1) defer considering the motion;
            (2) deny the motion; or
            (3) state either that it would grant the
            motion if the court of appeals remands for
            that purpose or that the motion raises a
            substantial issue.

The Advisory Committee Notes to that Rule further counsel that:

            Often it will be wise for the district court
            to determine whether it in fact would grant
            the motion if the court of appeals remands for
            that purpose. But a motion may present complex
            issues that require extensive litigation and
            that may either be mooted or be presented in
            a different context by decision of the issues
            raised on appeal. In such circumstances the
            district court may prefer to state that the
            motion raises a substantial issue . . . .

Fed. R. Civ. P. 62.1 advisory committee’s note (emphasis added);

see also United States v. Maldonado-Rios, 790 F.3d 62, 65 (1st

Cir. 2015) (giving nod to district court issuing indicative ruling

stating “either that it would grant the motion or that the motion

raises a substantial issue” in circumstances where it “lacks

authority to grant [motion] because of an appeal that has been

docketed and is pending” (citing Fed. R. App. P. 12.1(a))).

     Having    reviewed    the    parties’    submissions,    the    Court   is

satisfied   that   the    Joint   Motion     to   Approve   FLSA    Settlement

Agreement (ECF No. 115) should be granted.             See Fed. R. Civ. P.

62.1(a)(93).    Accordingly, pursuant to Rule 62.1(b), the parties

must promptly inform the circuit clerk of this Order.               This Court

will take up the Motion if and when the First Circuit remands the


                                      2
case for that purpose. See Fed. R. Civ. P. 62.1(c); Fed. R. App.

P. 12.1(a).

IT IS SO ORDERED.




William E. Smith
Chief Judge
Date: November 2, 2018




                               3
